PUTNAM, Circuit Judge.
I concur in the judgment, and also in the opinion of Judge COI/T, subject to the following observation:
Judge CO 1 /!' has carefully considered claims 5 and 9 from every point of view; but, as I am of the opinion that Marshall’s invention necessarily involves a change in form as well as a change in material, I have not deemed it necessary to consider claims 5 and 9 except from the single point of view that those claims are void because they do not include the element of a change in form.